DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 26, 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 61-64, and 72-75 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 61-64, and 72-73, drawn to a User Equipment (UE) and a method of a UE.
Group II, claim(s) 74, drawn to a method of a network node.
Group III, claim(s) 75, drawn to a method of a server.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I-III lack unity of invention because the groups do not share the same or corresponding technical feature.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 61, 63, 74, and 75 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The amended and newly added claims partially recite “a message including an identifier of the UE to which the trigger is to be applied, information related to a priority of the trigger, the trigger information, and a trigger payload,”
Even though the Applicant did point out S14, S15, and S17 of Figure 2, and paragraphs 0034, 0049, 0052 in the Specification published as WO 2013/061614 as the support of this amendment.  These passages simply describe the steps of MTC server 20 sends a MTC device trigger to network 10 in step S14, performing authorization of MTC server and if MTC device is authorized to respond in step S15, and checking integrity and trigger type in step S17.  However, none of these paragraphs expressly disclose the message as currently amended include: 
1) an identifier of the UE to which the trigger is to be applied, 
2) information related to a priority of the trigger, 
3) trigger information, and 
4) a trigger payload.
Therefore, the Examiner respectfully suggests the Applicant to clearly identify t and/or explain as to how those steps S14, 15, and 17 of Figure 2 support the amended claim language.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 61-64 and 72-73 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jain et al. (hereinafter “Jain”, US 2016/0337781) in view of Jain et al. (hereinafter “Jain 2”, US 2015/0256959), and further in view of Jain et al. (hereinafter “Jain 3”, US 2013/0084894).
Regarding claims 61, and 63, Jain discloses User Equipment (UE) (i.e., UE 124 as shown in Fig. 3), and a method of a UE, comprising: 
It is obvious the UE includes at least one processor; and at least one memory coupled to the at least one processor.  The memory storing instructions that when executed by the processor cause the at least one processor to: 
receive, a message from a network that sends the message (i.e., a UE 124 receives a device trigger from MTC-IWF 310 as described in paragraphs 0040-0042) based on trigger information indicating one of a plurality of different types of triggers for the UE (i.e., based on subscriber information and a priority associated with the device trigger request as described in paragraph 0042.  Note: The Examiner’s interpretation is consistent with disclosure in paragraph 0057 of the Applicant’s PG Pub),
perform a check of the message (i.e., check a priority associated with each device trigger request message from the MTC server 212 as described in paragraph 0039), the message including an information related to a priority of the trigger (i.e., a priority of the device trigger request as described in paragraphs 0038, and 0044-0045), and
take specific actions in response to the message (i.e., the device trigger is sent to the UE 124 to prompt the UE 124 to take an action as described in paragraphs 0044-0045).
Jain, however, does not expressly disclose: 
perform a check of the message, the message including an identifier of the UE to which the trigger is to be applied, the trigger information and a trigger payload.
In a similar endeavor, Jain 2 discloses a technology for triggering groups of wireless devices.  Jain 2 also discloses:
perform a check related of the message (i.e., determine whether or not to respond back to the trigger based on the information in the transparent data container as described in paragraph 0032), the message including the trigger information, and a trigger payload (i.e., an MTC group ID value and selected group ID value as described in paragraph 0032).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to establish the connection, and take an action in response to the device trigger received by the UE.
The combination of Jain and Jain 2, however, does not expressly disclose: 
perform a check of the message, the message including an identifier of the UE to which the trigger is to be applied. 
Furthermore, Jain 3 discloses systems and methods for scalable triggering of machine type communication devices.  Jain 3 also discloses perform a check of the message, the message including an identifier of the UE to which the trigger is to be applied (i.e., each MTC device trigger message 13 includes device identification used to identify an MTC device as described in paragraph 0036.  The device trigger delivery request includes an international mobile subscriber identity (IMSI) used to identify each MTC device as described in paragraphs 0038-0039, and 0062).  
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to ensure the device trigger messages are sent to the identified MME SGSN to send the device trigger messages to a radio access network for transmission to the MTC devices. 

Regarding claims 62, and 64, Jain, Jain 2, and Jain 3 disclose all limitations recited within claims as described above.  Jain also discloses wherein the network comprises at least one network node (i.e., MTC-IWF 310, or MTC Server 212 as shown in Fig. 3).

Regarding claims 72, and 73, Jain, Jain 2, and Jain 3 disclose all limitations recited within claims as described above.  Jain also discloses wherein the trigger payload indicates an action performed by the UE (i.e., the device trigger is received to trigger the UE 124 to take an action such as to initiate communication with a MTC application 202 associated with the MTC server 212 as described in paragraph 0044).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE H. CAI whose telephone number is (571)272-7798. The examiner can normally be reached Monday-Friday, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Wayne H Cai/Primary Examiner, Art Unit 2644